Exhibit 10.1

 

EXECUTION COPY

 

STOCK OPTION AGREEMENT

 

STOCK OPTION AGREEMENT (this “Agreement”), dated as of September 21, 2005, by
and among Mossimo, Inc., a Delaware corporation (the “Company”), and Mossimo
Acquisition Corp., a Delaware corporation (the “Purchaser”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Merger Agreement.

 

WHEREAS, the Company, Mossimo Holding Corp., a Delaware corporation (“Parent”),
the Purchaser and Mossimo Giannulli, an individual (“Giannulli”), have
contemporaneously with the execution of this Agreement entered into an Agreement
and Plan of Merger, dated as of the date hereof (the “Merger Agreement”), which
provides, among other things, that upon the terms and subject to the conditions
thereof, the Purchaser will commence a tender offer (the “Offer”) for all of the
issued and outstanding shares of common stock (the “Company Common Stock”), par
value $0.001 per share, of the Company (the “Shares”) and, after accepting for
payment and paying for the Shares validly tendered and not withdrawn pursuant to
the Offer (the “Tendered Shares”), the Purchaser shall merge with and into the
Company with the Company continuing as the surviving entity and wholly owned
subsidiary of Parent;

 

WHEREAS, as an essential condition and inducement to Parent and the Purchaser
entering into the Merger Agreement and in consideration therefor, the Company
has agreed to grant the Purchaser the Option (as hereinafter defined);

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein and in the Merger Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereby agree
as follows:

 

1. Grant of Option. The Company hereby grants to the Purchaser an irrevocable
option (the “Option”) to purchase a number of fully paid and nonassessable
shares of Company Common Stock (such shares being referred to herein as the
“Option Shares”) equal to the Applicable Amount (as hereinafter defined) at any
time prior to the Expiration Date (as hereinafter defined), at a price per share
equal to the Offer Price (the “Exercise Price”), subject to the terms and
conditions set forth herein, including, without limitation, the conditions to
exercise set forth in Section 2(a). If not exercised prior to the Expiration
Date, the Option and all rights granted under the Option shall expire and lapse.
The “Applicable Amount” shall be the number of Option Shares which, when added
to the number of Shares owned (of record or beneficially) by Giannulli, Parent,
the Purchaser and their respective subsidiaries immediately prior to the
exercise of the Option, would result in Giannulli, Parent, the Purchaser and
their respective subsidiaries owning (of record or beneficially) in the
aggregate, immediately after exercise of the Option, ninety percent (90%) of the
then issued and outstanding Shares; provided, however, that the Option shall not
be exercisable to the extent that the Applicable Amount exceeds the number of
authorized shares of Company Common Stock available for issuance.

 

--------------------------------------------------------------------------------


 

2. Exercise of Option.

 

(a) Conditions to Exercise of Option. The Purchaser may exercise the Option if,
but only if (i) the Purchaser shall have accepted for payment all Tendered
Shares (the “Accepted Shares”), and (ii) the Accepted Shares (excluding all
Shares tendered by any officer or director of the Company) shall represent at
least a majority of the outstanding Shares not owned by Giannulli, Parent or the
Purchaser at the commencement of the Offer.

 

(b) Expiration of the Option. The right to exercise this Option shall expire
upon the earlier of (i) the termination of the Merger Agreement, (ii) the
Effective Time of the Merger, or (iii) at 5:00 p.m., California time, on the
thirtieth (30th) Business Day following the expiration of the Offer (the
“Expiration Date”).

 

(c) Exercise of the Option. Subject to the conditions set forth in Section 2(a),
the Option may be exercised by the Purchaser by surrender and presentment of
this Agreement to the Company, accompanied by a duly executed written notice
delivered in accordance with Section 8.3 of the Merger Agreement (such notice
being herein referred to as an “Exercise Notice” and the date of delivery of an
Exercise Notice being herein referred to as the “Notice Date”) indicating that
the Purchaser is exercising the Option and specifying (i) the total number of
Option Shares that it will purchase pursuant to such exercise, and (ii) a place
and date not later than five (5) Business Days from the Notice Date for the
closing of such purchase (the “Option Closing”), together with the payment of
the aggregate Exercise Price (“Aggregate Exercise Price”) for the number of
Option Shares specified in the Exercise Notice in the manner specified in
Section 2(d) hereof.

 

(d) Delivery of Exercise Price. At the Option Closing, the Aggregate Exercise
Price for the Option Shares shall be paid by the Purchaser to the Company (i) by
wire transfer of immediately available same day funds to a bank account
designated by the Company, or (ii) in lieu of paying the entire Aggregate
Exercise Price in cash, (A) by wire transfer of immediately available same day
funds to a bank account designated by the Company in the amount equal to the
aggregate par value of the number of Option Shares specified in the Exercise
Notice (“Par Value Cash Payment”), and (B) by delivery of a promissory note in
the form attached hereto as Exhibit A in the principal amount equal to the
Aggregate Exercise Price minus the Par Value Cash Payment.

 

(e) Issuance of Option Shares. At the Option Closing, simultaneously with the
payment or provision for payment of the Aggregate Exercise Price in the manner
provided in Section 2(d), the Company shall deliver to the Purchaser a
certificate or certificates representing the Option Shares purchased upon such
exercise.

 

(f) Record Holder; Expenses. Upon the delivery by the Purchaser of the Exercise
Notice and the payment or provision for payment of the Aggregate Exercise Price
in the manner specified in Section 2(d), the Purchaser shall be deemed to be the
holder of record of the Option Shares issuable upon such exercise,
notwithstanding that the stock transfer books of the Company may then be closed,
that certificates representing such Option Shares may not then have been
actually delivered to the Purchaser or that the Company may have

 

2

--------------------------------------------------------------------------------


 

failed or refused to designate the bank account described in Section 2(d). The
Company shall pay all expenses that may be payable in connection with the
preparation, issuance and delivery of stock certificates.

 

3. Investment Intent. The Purchaser represents and warrants that it is entering
into this Agreement and will acquire the Option Shares or Other Option
Securities (as hereinafter defined) for its own account and not with a view to
resale or any public distribution of all or any part of the Option Shares or
Other Option Securities in violation of applicable law.

 

4. Evaluation of Investments. The Purchaser, by reason of its knowledge and
experience in financial and business matters, and further by reason of its
specific knowledge of the Company and the Company’s industry, represents and
warrants that it is capable of evaluating the merits and risks of an investment
in the Option Shares and any Other Option Securities (as hereinafter defined)
pursuant to this Agreement.

 

5. Reservation of Shares. Subject to the terms and conditions hereof, and for so
long as the Merger Agreement has not been terminated pursuant to the provisions
thereof, the Company agrees (a) that it shall at all times maintain, free from
preemptive rights, sufficient authorized but unissued or treasury shares of
Company Common Stock (or Other Option Securities) issuable pursuant to this
Agreement so that the Option may be exercised without additional authorization
of shares of Company Common Stock (or Other Option Securities) after giving
effect to all other options, warrants, convertible securities and other rights
to purchase shares of Company Common Stock (or Other Option Securities),
(b) that it will not, by charter amendment or through reorganization,
consolidation, merger, dissolution or sale of assets, or by any other voluntary
act, avoid or seek to avoid the observance or performance of any of the
covenants to be observed or performed hereunder by the Company, and (c) promptly
to take all action as may from time to time be required in order to permit the
Purchaser to exercise the Option and the Company to duly and effectively issue
the Company Common Stock (or Other Option Securities) pursuant hereto.

 

6. Lost Options. Upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Agreement, and (in
the case of loss, theft or destruction) of reasonably satisfactory
indemnification, and upon surrender and cancellation of this Agreement, if
mutilated, the Company will execute and deliver a new agreement of like tenor
and date.

 

7. Adjustment Upon Changes in Capitalization. The number of Option Shares
purchasable upon the exercise of the Option shall be subject to adjustment from
time to time as provided in this Section 7.

 

(a) Transaction Adjustment. In the event of any change in the shares of Company
Common Stock by reason of stock dividends, splits, reclassifications, mergers,
recapitalizations, combinations, subdivisions, conversions, exchanges of shares
or other similar transactions, then the Option Shares purchasable upon exercise
hereof shall be appropriately adjusted so that the Purchaser shall receive upon
exercise of the Option and payment of the Exercise Price hereunder the number
and class of shares or other securities

 

3

--------------------------------------------------------------------------------


 

(any such other securities referred to herein as “Other Option Securities”) that
the Purchaser would have owned or been entitled to receive after the happening
of any of the events described above if the Option had been exercised
immediately prior to such event, or the record date therefor, as applicable.

 

(b) Option Price Adjustment. Whenever the number of Option Shares subject to
this Option are adjusted pursuant to Section 7(a), the Option Price shall be
appropriately adjusted, if applicable, by multiplying the Option Price by a
fraction, the numerator of which shall be equal to the aggregate number of
Option Shares purchasable under the Option prior to the adjustment and the
denominator of which shall be equal to the aggregate number of Option Shares
purchasable under the Option immediately after the adjustment. If the Option
shall be adjusted so that Other Option Securities are issuable hereunder, then
the price for such Other Option Securities shall be determined ratably and
equitably, in the good faith discretion of the Company Board and the Special
Committee.

 

8. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Parent and the Purchaser as follows:

 

(a) Authority. The Company has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by the
Company Board and the Special Committee and no other corporate proceedings on
the part of the Company are necessary to authorize this Agreement or to
consummate the transactions so contemplated. This Agreement has been duly and
validly executed and delivered by the Company and constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with the terms hereof.

 

(b) Other Actions. The Company has taken all necessary action to authorize and
reserve and to permit it to issue, and at all times from the date hereof through
the termination of this Agreement in accordance with its terms will have
reserved for issuance upon the exercise of the Option, that number of shares of
Company Common Stock equal to the maximum number of shares of Company Common
Stock at any such time and from time to time issuable hereunder, and all such
shares of Company Common Stock, upon issuance pursuant hereto and in accordance
with the terms hereof, will be duly authorized, validly issued, fully paid,
nonassessable, and will be delivered free and clear of all liens created by the
Company and not subject to any preemptive rights.

 

(c) No Conflict. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby and compliance with the
terms hereof will not, conflict with, result in any violation of or default
(with or without notice or lapse of time or both) under, any provision of any
trust agreement, loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise, license,
judgment, order, notice, decree, statute, law, ordinance, rule or regulation
applicable to the Company or the Company’s property or assets. No consent,
approval, order or authorization of, or registration, declaration or filing
with, any court, administrative

 

4

--------------------------------------------------------------------------------


 

agency or commission or other governmental authority or instrumentality,
domestic, foreign or supranational, is required by or with respect to the
Company in connection with the execution and delivery of this Agreement or the
consummation by the Company of the transactions contemplated hereby.

 

9. No Transfer; No Assignment.

 

(a) The Option may not be offered, sold, assigned, pledged, hypotheticated, or
otherwise transferred (a “Transfer”). Further, neither the Option Shares nor the
Other Option Securities may be Transferred except in compliance with the
Securities Act. The Company may cause a legend to this effect to be set forth on
each certificate representing the Option Shares.

 

(b) The Purchaser may not assign any of its rights or obligations under this
Agreement to any other Person. The Company may not assign any of its rights or
obligations under this Agreement without the prior, express written consent of
the Purchaser. Any purported assignment in violation of the foregoing
prohibitions shall be void and of no force or effect whatsoever.

 

10. Specific Performance. Except after the termination of the Merger Agreement,
(a) each party hereto agrees that irreparable damage would occur in the event
that any of the provisions of this Agreement was not performed in accordance
with its specific terms or was otherwise breached, and (b) it is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court permitted under Section 13, this being in
addition to any other remedy to which they are entitled at law or in equity.

 

11. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

 

12. Notices. All notices, claims, demands and other communications hereunder
shall be deemed to have been duly given or made when delivered in accordance
with Section 8.3 of the Merger Agreement.

 

13. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall in
all respects be governed by and construed in accordance with the laws of the
State of Delaware. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement may be brought against any of the parties in the Court of Chancery of
the State of Delaware and any appellate court thereof, and each of the

 

5

--------------------------------------------------------------------------------


 

parties hereto hereby consents to the exclusive jurisdiction of such court (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and waives any objection to venue laid therein. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the State of Delaware. Without limiting the generality
of the foregoing, each party hereto agrees that service of process upon such
party at the address referred to in Section 8.3 of the Merger Agreement,
together with notice of such service to such party, shall be deemed effective
service of process upon such party. To the extent permitted by applicable law,
the parties hereby irrevocably waive any and all rights to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

14. Expenses. Except as otherwise expressly provided herein or in the Merger
Agreement, each of the parties hereto shall bear and pay all costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
hereunder, including fees and expenses of its own financial consultants,
investment bankers, accountants and counsel.

 

15. Entire Agreement. This Agreement and the Merger Agreement constitute the
entire agreement of the parties and supersede all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and, except as otherwise expressly provided
herein, are not intended to confer upon any other person any rights or remedies
hereunder.

 

16. Amendment; Waivers. This Agreement may be amended, modified, and
supplemented by a subsequent writing signed by each of the Company and the
Purchaser. Any provision of this Agreement may be waived only in writing at any
time by the party that is entitled to the benefits of such provision. The
failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect the right of such party at a later
time to enforce the same or any other provision of this Agreement. No waiver of
any condition or the breach of any provision contained in this Agreement in one
or more instances shall be deemed to be or construed as a further or continuing
waiver of such condition or breach or a waiver of any other condition or the
breach of any other term of this Agreement.

 

17. Further Assurances. In the event of any exercise of the Option by the
Purchaser, the Company and the Purchaser shall execute and deliver all other
documents and instruments and take all other action that may be reasonably
necessary to the fullest extent permitted by law in order to consummate the
transactions provided for by such exercise. Nothing contained in this Agreement
shall be deemed to authorize the Company or the Purchaser to violate, breach or
otherwise fail to perform any provision of the Merger Agreement.

 

18. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

19. Counterparts.  This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

 

MOSSIMO ACQUISITION CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

Mossimo Giannulli

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

MOSSIMO, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

(Signature Page to Stock Option Agreement)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF UNSECURED PROMISSORY NOTE

 

8

--------------------------------------------------------------------------------


 

PROMISSORY NOTE

 

$[               ]

 

Santa Monica, California
[September]      , 2005

 

FOR VALUE RECEIVED, the undersigned, Mossimo Acquisition Corp. a Delaware
Corporation (“Mossimo”), promises to pay to Mossimo, Inc., a Delaware
corporation (the “Company”), the principal amount of [               ], with
interest from the date hereof on the unpaid principal balance hereunder at the
rate of [               ] percent (       %) per annum (on the basis of a
365/366 day year and the actual number of days elapsed).

 

1.             Subject to Paragraph 3 below, the principal amount under this
Note shall be due and payable upon the earliest to occur of the following dates
(the “Maturity Date”):  (1) [               ], 200[    ]; or (2) the date on
which the indebtedness hereunder is accelerated as provided for hereunder.  All
accrued and unpaid interest shall be due and payable monthly, concurrently with
principal.  On the Maturity Date the entire remaining unpaid principal balance
of this Note, together with any and all costs and expenses provided for
hereunder and accrued and unpaid interest, shall be due and payable.

 

2.             Each payment under this Note shall first be credited against
costs and expenses provided for hereunder, second to the payment of accrued and
unpaid interest, and the remainder shall be credited against principal.  All
amounts due hereunder shall be payable without defense, set off or counterclaim,
in lawful money of the United States of America.  If a payment hereunder
otherwise would become due and payable on a Saturday, Sunday or legal holiday,
the due date thereof shall be extended to the next succeeding business day, and
interest shall be payable thereon during such extension.

 

3.             This Note may be prepaid in whole or in part at any time without
premium or penalty.  Any prepayment shall be without penalty except that
interest shall be paid to the date of payment on the principal amount prepaid.

 

4.             Upon the occurrence of a default hereunder the Company or any
holder hereof may, at its option, without notice to or demand upon Mossimo or
any other party, declare immediately due and payable the entire principal
balance hereof together with all accrued and unpaid interest thereon, plus any
other amounts then owing pursuant to this Note, whereupon the same shall be
immediately due and payable.  If the level of interest otherwise chargeable
under this Note would violate any applicable law; it shall, instead, accrue the
highest rate permitted by law until such time as all interest which would have
been collected but for the application of such laws is collected.

 

5.             No waiver or modification of any of the terms of this Note shall
be valid or binding unless set forth in a writing specifically referring to this
Note and signed by a duly authorized officer of the Company or any holder
hereof, and then only to the extent specifically set forth therein.

 

9

--------------------------------------------------------------------------------


 

6.             If any default occurs in any payment due under this Note, Mossimo
and all endorsers hereof, and their successors and assigns, promise to pay all
costs and expenses, including attorneys’ fees, incurred by each holder hereof in
collecting or attempting to collect the indebtedness under this Note, whether or
not any action or proceeding is commenced.  None of the provisions hereof and
none of the holder’s rights or remedies hereunder on account of any past or
future defaults shall be deemed to have been waived by any indulgence granted by
the holder to Mossimo.

 

7.             Mossimo and all endorsers hereof, and their successors and
assigns, hereby waive presentment, demand, diligence, protest and notice of
every kind, and agree that they shall remain liable for all amounts due
hereunder notwithstanding any extension of time or change in the terms of
payment of this Note granted by any holder hereof or any delay or failure by the
holder hereof to exercise any rights under this Note.  Mossimo and all endorsers
hereof, and their successors and assigns, hereby waive the right to plead any
and all statutes of limitation as a defense to a demand hereunder to the full
extent permitted by law.

 

8.             This Note shall inure to the benefit of the Company, its
successors and assigns and shall bind the heirs, executors, administrators,
successors and assigns of Mossimo.  Mossimo shall not assign, sell, transfer or
delegate any of its rights or duties under this Note without the prior written
consent of the Company.

 

9.             In the event that any one or more provisions of this Note shall
be held to be illegal, invalid or otherwise unenforceable, the same shall not
affect any other provision of this Note and the remaining provisions of this
Note shall remain in full force and effect.

 

10.           This Note shall be governed by and construed in accordance with
the laws of the State of California.

 

IN WITNESS WHEREOF, Mossimo has caused this Note to be duly executed the day and
year first above written.

 

 

Mossimo Acquisition Corp.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

10

--------------------------------------------------------------------------------